UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4261


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONTEZ NOBLE, a/k/a LT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:09-cr-00151-PMD-3)


Submitted:   January 31, 2011             Decided:   March 17, 2011


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. Hallman, Jr., Columbia, South Carolina, for Appellant.
Sean Kittrell, Assistant United States Attorney, Charleston,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Montez Noble pleaded guilty to conspiracy to possess

with intent to distribute more than five kilograms of cocaine,

in violation of 21 U.S.C. § 846 (2006), and conspiracy to use

and carry firearms in furtherance of a drug trafficking crime,

in violation of 18 U.S.C. § 924(o) (2006).                     The district court

sentenced     Noble   to    151    months      of    imprisonment      and    he   now

appeals.      Appellate     counsel      has    filed     a   brief    pursuant     to

Anders v. California, 386 U.S. 738 (1967), questioning whether

the district court erred in conducting the hearing pursuant to

Fed. R. Crim. P. 11, whether the court failed to comply with

Fed. R. Crim. P. 32, and whether the sentence is procedurally

unreasonable.     Noble was informed of his right to file a pro se

supplemental brief, but has not done so.                  Finding no reversible

error, we affirm.

            Counsel    first      questions     whether       the   district    court

fully complied with the requirements of Rule 11, and whether any

of the district court’s omissions rendered Noble’s guilty plea

unknowing and involuntary.           Prior to accepting a guilty plea, a

trial court, through colloquy with the defendant, must inform

the defendant of, and determine that he understands, the nature

of   the   charges    to   which   the   plea       is   offered,     any    mandatory

minimum penalty, the maximum possible penalty he faces, and the

various rights he is relinquishing by pleading guilty.                        Fed. R.

                                         2
Crim. P. 11(b).         The court also must determine whether there is

a factual basis for the plea.                 Id.; United States v. DeFusco,

949 F.2d 114, 120 (4th Cir. 1991).                The purpose of the Rule 11

colloquy is to ensure that the plea of guilt is entered into

knowingly and voluntarily.          See United States v. Vonn, 535 U.S.

55, 58 (2002).

              Here, because Noble did not move in the district court

to withdraw his guilty plea, any error in the Rule 11 hearing is

reviewed for plain error.           United States v. Martinez, 277 F.3d

517, 525 (4th Cir. 2002).            “To establish plain error, [Noble]

must show that an error occurred, that the error was plain, and

that    the    error    affected    his       substantial    rights.”         United

States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).                    Even if

Noble   satisfies       these   requirements,      “correction     of   the    error

remains within our discretion, which we should not exercise . .

. unless the error seriously affect[s] the fairness, integrity

or public reputation of judicial proceedings.”                     Id. (internal

quotation marks and citation omitted).              Our review of the record

reveals substantial compliance with the requirements of Rule 11.

We therefore conclude that the district court did not plainly

err.

              Counsel    next   questions       whether     the   district     court

complied with Fed. R. Crim. P. 32(i)(A), (D), in failing to

allow Noble an opportunity to present any further objections to

                                          3
the   presentence           report      and      failing       to   inquire     whether          trial

counsel had reviewed the report with Noble.                                  Fed. R. Crim. P.

32(i)(1)(D) states that a district court “may, for good cause,

allow    a    party        to    make      a    new       objection    at    any     time    before

sentence is imposed.”                 We have reviewed the record, however, and

conclude       that       the     district         court       presented       Noble     adequate

opportunities to raise any objections to the presentence report.

               With respect to the second claimed error, under Fed.

R. Crim. P. 32(i)(1)(A), the district court “must verify that

the     defendant         and     the      defendant’s         attorney        have     read      and

discussed          the    presentence           report       and    any      addendum       to    the

report.”       However, the court “need not expressly ask whether the

defendant has read the presentence report and discussed it with

his counsel, provided there is . . . evidence in the record from

which    one       could    reasonably           infer      that    the     defendant       and    his

counsel have read and discussed the report.”                                 United States v.

Lockhart, 58 F.3d 86, 88 (4th Cir. 1995) (internal quotation

marks and citation omitted).                      Where, as here, a defendant fails

to    raise    this        issue      before      the       district      court,      this       court

reviews       it    only        for   plain       error.        Id.         Having     thoroughly

reviewed       the       record,      we       conclude      that     the    district       court’s

failure to inquire on the record whether counsel and Noble had

reviewed the report did not affect Noble’s substantial rights.



                                                      4
We conclude, therefore, that the court’s omission did not amount

to plain error.

             Finally,    counsel       questions     whether     the    sentence      is

reasonable.       We review a sentence for reasonableness, applying

an abuse of discretion standard.                   Gall v. United States, 552

U.S. 38, 51 (2007); see also United States v. Layton, 564 F.3d

330, 335 (4th Cir.), cert. denied, 130 S. Ct. 290 (2009).                          In so

doing, we first examine the sentence for “significant procedural

error,”      including    “failing           to    calculate      (or        improperly

calculating) the [g]uidelines range, treating the [g]uidelines

as   mandatory,    failing      to    consider     the   [18   U.S.C.]       §   3553(a)

[(2006)]     factors,     selecting          a    sentence     based    on       clearly

erroneous facts, or failing to adequately explain the chosen

sentence . . . .”        Gall, 128 S. Ct. at 597.                Finally, we then

“‘consider     the   substantive            reasonableness      of     the       sentence

imposed.’”     United States v. Evans, 526 F.3d 155, 161 (4th Cir.

2008) (quoting Gall, 552 U.S. at 51).                    This court presumes on

appeal that a sentence within a properly calculated advisory

guidelines range is reasonable.                   United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007); see Rita v. United States, 551

U.S. 338, 346-56 (2007) (upholding presumption of reasonableness

for within guidelines sentence).

             We have thoroughly reviewed the record and conclude

that   the    sentence     is        both    procedurally      and     substantially

                                             5
reasonable.            The      district          court     properly       calculated        the

guidelines range, considered the guidelines range along with the

§   3553(a)    factors,         and    explained          its    chosen    sentence.         See

United States v. Carter, 564 F.3d 325, 328-30 (4th Cir. 2009)

(reaffirming          that    sentencing          court     must    make    individualized

assessment       on    the     record       and       explain    rejection       of   parties’

arguments     for      sentence       outside         guidelines       range).        Moreover,

Noble    cannot        overcome       the    presumption          of    reasonableness        we

accord to his within-guidelines sentence.

              We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.       Accordingly, we affirm the judgment of the district

court.      This       court     requires         that     counsel       inform   Noble,      in

writing,    of    the        right    to    petition       the    Supreme    Court      of   the

United States for further review.                          If Noble requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                             Counsel’s motion must

state that a copy thereof was served on Noble.                            We dispense with

oral    argument        because       the    facts        and    legal    contentions        are

adequately       presented       in    the     materials         before     the    court     and

argument would not aid in the decisional process.

                                                                                      AFFIRMED



                                                  6